DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
At the outset of this action, Examiner must address how the preamble of claim 1 is being interpreted and treated.  The determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case; there is no litmus test defining when a preamble limits the scope of a claim.  Catalina Mktg. Int’l v. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (Fed. Cir. 2002).  "If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim."  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999).  
A review of claim 1 indicates that those structures recited in the preamble are necessary to the recited method; as such, the structures within the preamble are considered to be among the limitations of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As an initial matter, Examiner notes that Applicant repeatedly uses the phrase “in particular” throughout the claims.  This phrasing serves no beneficial purpose under U.S. practice; when used, it is unclear whether Applicant intends for the limitations following the phrase to be further limiting, or alternatively limiting.  For example, “a lateral vibration of the tower, in particular a first or second natural mode of the tower” may be read as requiring the vibration to be a first or second natural mode; it may also be read as any lateral vibration or a first or second natural mode of the tower.  If Applicant desires to claim the first or second mode, in this example, Applicant would be far better served by simply making the limitation explicit.
Regarding claim 3, Applicant recites a number of options for implementing the counter torque braking of the rotor.  The specific arrangement and grammar of the instant claim serves to confuse the meaning of the claim, rendering it indefinite.
and/or on the basis of at least one vibration sensor arranged in particular at between 25% and 70% or between 70% and 100% of the tower height and/or in or below a nacelle of the tower supporting the rotor, and/or a lateral vibration of the tower, in particular a first or second natural mode of the tower and/or transverse to a rotational axis of the rotor, and/or for maintaining a direction of a torque driving the rotor and/or also on the basis of a tower vibration in the first operating mode.”
Overall the entire claim is clumsily drafted; the excessive and unnecessary use of “and/or” by the Applicant makes it unclear which element refers to what.  For example, the claim may be reasonably interpreted as reciting the braking being “controlled … on the basis of at least one vibration sensor arranged [between 25% and 100%] of the tower height and/or in of below a nacelle of the tower supporting the rotor and/or a lateral vibration of the tower … and/or transverse to a rotational axis of the rotor, and/or for maintaining a direction of a torque driving the rotor and/or on the basis of a tower vibration in the first operating mode.”  
Under this interpretation, the vibration sensor may be interpreted as being between 25 and 100% of the tower height; there is no problem with this interpretation.  Examiner notes that, as recited, it is unclear which range “in particular” applies to.  The ranges of 25-70% and 70-100% obviously cannot simultaneously be the “particular” range.  The claim is rendered more unclear by “and/or in or below a nacelle of the tower supporting the rotor.”  When juxtaposed against “25% to 100% of the tower height,” it becomes clear that Applicant is effectively claiming that the sensor may be positioned from 0% to 100% of the tower height.  As any height.
Subsequent limitations further cloud the scope and clarity of the claim.  For example, the sensor cannot be arranged [below] a lateral vibration of the tower without first knowing where the vibration occurs.  Furthermore, a sensor cannot “maintain a direction of torque driving the rotor” as that is not a function sensors perform, especially a vibration sensor.   Even further, a vibration sensor cannot be placed “on the basis of a tower vibration in the first operating mode” as that would require one to place the sensor after the turbine is already operating.  
Examiner also notes that is wholly unclear what the limitation “transverse to a rotational axis of the rotor” applies to; it is not clear how “counter torque braking [of] the rotor is controlled … transverse to a rotational axis of the rotor” since a counter torque would have to be applied “situated or extending across a rotational axis of the rotor” (i.e., in accordance with the definition of “transverse”).  As such, Examiner must presume that the limitation is applied to “at least one vibration sensor arranged” which, as discussed above, in included in the 0% - 100% of the tower height effectively recited by the instant claim.
Finally, “and/or also,” as recited in the instant claims (p. 4, ll. 1-2), is fundamentally unclear as it effectively recites “and/or and.”  For purposes of examination the “also” will be ignored and the claim will be interpreted as detailed at the end of this section.
Regarding claim 4, Applicant recites a number of options for utilizing the electrical power generated by the turbine generator.  The specific arrangement and grammar of the instant claim serves to confuse the meaning of the claim, rendering it indefinite.  For example, how or where the electrical power is stored; for purposes of examination, power will be interpreted as stored in a battery (or similar storage method) located within or connected to the wind turbine.
Additionally, the claim as presented may lack proper antecedent basis in some circumstances.  Because Applicant has made “and/or” reference to nearly every element of the claims, there are a number of circumstances wherein power is neither output nor stored.  In such a circumstance, claim 4 would be rendered indefinite as “said output or respectively stored power” would no longer have antecedent basis.  
Examiner’s interpretation of claim 4, which will be used for purposes of examination, is provided below.
Regarding claim 5, and as with claims 3 and 4, Applicant’s chosen grammar and claim structure renders the claim unclear as the relationships between elements are not clearly or concisely set forth.  Examiner’s interpretation of claim 5, which will be used for purposes of examination, is provided below.
Regarding claim 8, Applicant recites a controller configured to “carry out a method according to claim 1 and/or has” a first and second operating mode that mirror claim 1.  This inherently have all the elements subsequently recited.  Indeed, reciting the first and second operating mode within claim 8 is unnecessary and renders the claim indefinite.  Incorporation of claim 1 already positively recites a first operating mode, thus the second recitation of “a first operating mode” in claim 8 clearly serves no beneficial purpose.  The claim should be amended to recite the controller being “configured to carry out a method according to claim 1.”  Alternatively, Applicant may strike the reference to claim 1 such that the controller is “configured to have” the first and second operating modes recited in claim 8.  Corrections are required.  For purposes of examination the limitations following the reference to claim 1 will not be considered as they are pointlessly duplicative.

Examiner’s Interpretation of the Instant Claims
Claim 3.  (Currently Amended)	The method according to claim 1, wherein the counter torque braking [of] the rotor is controlled:
	with the aid of the generator unit; and/or
	on the basis of at least one vibration sensor; and/or
	a lateral vibration of the tower, the lateral vibration being a first or second natural mode [of vibration] of the tower; and/or
	for maintaining a direction of torque driving the rotor; and/or
	on the basis of a tower vibration in the first operating mode.


wherein said electrical power is used for at least one of adjusting the at least one rotor blade about the blade setting axis, supplying loads of the wind turbine, storing within a storage unit of the wind turbine, and outputting from the wind turbine into the electrical network; 
wherein, when said electrical power is output from the wind turbine or stored within a storage unit, said electrical power amounts to less than 2% of the wind turbine’s rated output; and/or 
wherein a rotational speed of the rotor in the second operating mode amounts to a maximum of 20% of the wind turbine’s rated rotational speed.
	
	Claim 5.  (Currently Amended)	The method according to claim 1, wherein: 
the tower is arranged in a body of water; and/or
the generator unit comprises a gearbox; and/or
the rotor comprises at least two rotor blades, each of said rotor blades:
	being adjustable about a respective blade setting axis,
	having an identical operating angular position in the first operating mode, 
	having an identical damping angular position in the second operating mode, the damping angular position being 60-110 degrees removed from the operating angular position.
required.  Should a claim not be rejected based on prior art at this time, Examiner notes that such omission may not amount to an indication of allowable subject matter.  Because the scope of the claims is neither definite nor clear, Examiner cannot provide any indication of allowable subject matter with respect to these claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the scope of the claim includes non-statutory subject matter.  As recited, the claim recites “a computer program product comprising a program code which is stored on a computer-readable medium, for carrying out the method according to claim 1.”  A computer-readable medium may include transitory forms  of storage (which are not a statutory category) and, thus, the scope includes non-statutory subject matter.  Applicant should restrict the scope to only non-transitory media so that the claim only includes statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/086023 (“Caponetti”).
Regarding claim 1, Caponetti discloses:
A method for operating a wind turbine (p. 1, ll. 29-30) comprising a tower (FIG 1:2) and a rotor (5) arranged at the top of the tower (see FIG 1) which has at least one rotor blade (51) adjustable about a blade setting axis (A),
wherein, in a first operating mode (“partial load” or “full load,” see p. 6, ll. 26-33), the at least one rotor blade has an operating angular position about the blade setting axis (in these modes, power is converted to electrical power and, thus, the blades must inherently have “an operating angular position”) and a wind force-dependent rotation of the rotor is converter with the aid of a generator unit into electrical power (see FIG 4 depicting power output with respect to wind speed) which is 
wherein, in a second operating mode (“idling mode,” see p. 6, ll. 26-33), the at least one rotor blade is adjusted by at least 60 [degrees] and/or a maximum of 110 [degrees] about the blade setting axis (p. 2, ll. 23-27; “each blade is feathered out into the wind with a pitch angle of at least 70, preferably at least 80, more preferably at least 86 degrees”) relative to the operating angular position (“with reference to a zero degree reference blade position”) into a damping angular position (p. 2, ll. 1-2; p. 4, ll. 5-17) and a counter torque braking [of] the rotor is controlled on the basis of a vibration of the tower (p. 4, ll. 8-14).
Regarding claim 2, Caponetti discloses the limitations as set forth above and further discloses that “a switch is made from the first into the second operating mode should a wind speed exceed a cut-out speed” (FIG 4, v_off; p. 6, ll. 31-33).
Regarding claim 3, Caponetti discloses the limitations as set forth in claim 1 and further discloses:
wherein the counter torque braking [of] the rotor is controlled:
with the aid of the generator unit; and/or
on the basis of at least one vibration sensor (acceleration sensor 10 is disposed within the nacelle; see p. 5, ll. 20-21; the acceleration “senses” an oscillation, i.e. “a vibration” of the tower); and/or

for maintaining a direction of torque driving the rotor; and/or
on the basis of a tower vibration in the first operating mode.
Regarding claim 4, Caponetti discloses the limitations as set forth in claim 1 and further discloses:
wherein a wind force-dependent rotation of the rotor is converted with the aid of the generator unit into electrical power in the second operating mode (p. 4, ll. 25-26); 
wherein said electrical power is used for at least one of adjusting the at least one rotor blade about the blade setting axis (p. 4, ll. 15-19), supplying loads of the wind turbine (p. 4, ll. 19-25), storing within a storage unit of the wind turbine, and outputting from the wind turbine into the electrical network; 
wherein, when said electrical power is output from the wind turbine or stored within a storage unit, said electrical power amounts to less than 2% of the wind turbine’s rated output (need not be taught; output or storage of power is merely an option and, thus, if the option is not selected this conditional limitation will never occur); and/or 
wherein a rotational speed of the rotor in the second operating mode amounts to a maximum of 20% of the wind turbine’s rated rotational speed (p. 6, ll. 1-5; claim 6).

Regarding claim 5, Caponetti discloses the limitations as set forth in claim 1 and further discloses:
the tower is arranged in a body of water (FIG 1 depicts an offshore wind turbine; p. 5, ll. 11-17); and/or
the generator unit (broadly construed, the generator unit may be all the relevant components in the nacelle that facilitate generation of electrical power) comprises a gearbox (gearbox 7); and/or
the rotor comprises at least two rotor blades (FIG 1, three rotor blades), each of said rotor blades:
	being adjustable about a respective blade setting axis (p. 5, ll. 19-21),
	having an identical operating angular position in the first operating mode (Caponetti makes use of a collective pitching system, i.e., all the blades use the same pitch angle), 
	having an identical damping angular position in the second operating mode (collective pitch control), the damping angular position being 60-110 degrees removed from the operating angular position (p. 2, ll. 19-27).
Regarding claim 6, 
Regarding claim 7, Caponetti discloses the limitations as set forth in claim 1 and further discloses that, in the first and/or the second operating mode, the rotor is adjusted about a tracking axis transverse to its rotational axis as a function of a wind direction (p. 4, ll. 19-21; a yawing system is operated to direct the turbine into the wind).
Regarding claims 8-10, Applicant recites a controller for implementing the method of claim 1, a wind turbine incorporating the controller of claim 8, and a computer program product for storing and carrying out the method according to claim 1, respectively.  The rejection of claim 1 applies, mutatis mutandis, to these dependent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/THOMAS K QUIGLEY/Examiner, Art Unit 2832    

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832